Citation Nr: 0123919	
Decision Date: 10/02/01    Archive Date: 10/09/01

DOCKET NO.  99-18 263	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Basic eligibility for Department of Veterans Affairs (VA) 
benefits.


REPRESENTATION

Appellant represented by:	Natividad Geronela


WITNESS AT HEARING ON APPEAL

Appellant and J. M.


ATTORNEY FOR THE BOARD

K. Johnson, Counsel

INTRODUCTION

This matter initially came to the Board of Veterans' Appeals 
(Board) from an April 1999 decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Manila, 
Philippines, which denied eligibility to VA benefits due to 
lack of recognized military service.  In June 2001, the 
undersigned member of the Board conducted a hearing at the 
RO. 


FINDING OF FACT

The United States Army Reserve Personnel Center has certified 
that the appellant had no qualifying active military service.


CONCLUSION OF LAW

The criterion of "veteran" for purposes of entitlement to 
VA benefits has not been met.  38 U.S.C.A. §§ 101, 107, 5103A 
(West 1991 and Supp. 2001); 38 C.F.R. §§ 3.1, 3.2, 3.8, 3.9, 
3.203 (2000); 66 Fed. Reg. 45,620 (Aug. 29, 2001).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Initially, after reviewing the record, the Board is satisfied 
that all relevant facts have been properly developed.  Thus, 
no further assistance to the appellant is required to comply 
with any duty to assist him.  See 38 U.S.C.A. § 5103A (West 
Supp. 2001); 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be 
codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)).  
In this regard there has been notice as to information 
needed, and there has been a decision and a statement of the 
case sent to the appellant.  There is no indication that 
there is additional information on file that would lead to a 
different outcome in this claim.  All pertinent notice has 
been provided in the documents sent to the appellant.  
Additionally, VA has no outstanding duty to inform the 
appellant that any additional information or evidence is 
needed, as this is a case in which the laws and regulations, 
as opposed to the facts, govern its disposition. 

The United States will pay compensation to any "veteran" 
disabled by disease or injury incurred in or aggravated by 
active military service, who was discharged or released under 
conditions other than dishonorable from the period of service 
in which the disease or injury was incurred, provided the 
disability is not the result of the person's own willful 
misconduct.  38 U.S.C.A. §§ 1110, 1131 (West 1991).  The law 
also authorizes payment of a disability pension to a 
qualified "veteran" who has the requisite time in service.  
38 U.S.C.A. § 1521 (West 1991).

The term "veteran" means a person who served in the active 
military, naval or air service and who was discharged or 
released under conditions other than dishonorable.  38 C.F.R. 
§ 3.1(d) (2000).  Service in the Regular Philippine Scouts is 
included for pension, compensation, dependency and indemnity 
compensation, and burial benefits.  38 C.F.R. § 3.8(a) 
(2000).  Service as a Philippine Scout in the Regular Army 
inducted between October 6, 1945 and June 30, 1947, 
inclusive, and in the Commonwealth Army of the Philippines 
from and after the dates and hours when called into service 
of the Armed Forces of the United States by orders issued 
from time to time by the General Officer, U.S. Army, pursuant 
to the Military Order of the President of the United States 
dated July 26, 1941, is included for compensation, but not 
for pension benefits.  Service department certified 
recognized guerrilla service and unrecognized guerrilla 
service under a recognized commissioned officer, only if the 
person was a former member of the United States Armed Forces 
(including the Philippine Scouts), or the Commonwealth Army, 
prior to July 1, 1946, is included for compensation benefits, 
but not for pension benefits.  38 C.F.R. § 3.8(c) and (d).  
For a Regular Philippine Scout or a member of one of the 
regular components of the Philippine Commonwealth Army while 
serving with USAFFE, the period of active service will be 
from the date certified by the Armed Forces as the date of 
enlistment.  38 C.F.R. § 3.9(a) (2000).

As a threshold matter, one claiming entitlement to VA 
benefits must qualify as a claimant by submitting evidence of 
service and character of discharge.  Aguilar v. Derwinski, 2 
Vet. App. 21, 23 (1991); Grottveit v. Brown, 5 Vet. App. 91 
(1993).  For the purpose of establishing entitlement to VA 
benefits, VA may accept evidence of service submitted by a 
claimant, such as a DD Form 214, Certificate of Release or 
Discharge from Active Duty, or original Certificate of 
Discharge, without verification from the appropriate service 
department under the following conditions: (1) The evidence 
is a document issued by the service department; (2) The 
document contains needed information as to length, time and 
character of service; and, (3) in the opinion of the VA the 
document is genuine and the information contained in it is 
accurate.  38 C.F.R. § 3.203(a) (2000).

The United States Court of Appeals for Veterans Claims 
(Court) has held that, "VA is prohibited from finding, on 
any basis other than a service department document, which VA 
believes to be authentic and accurate, or service department 
verification, that a particular individual served in the U.S. 
Armed Forces."  Duro v. Derwinski, 2 Vet. App. 530, 532 
(1992).  In addition, the Board notes that service department 
findings are binding on VA for purposes of establishing 
service in the U.S. Armed Forces.  Dacoron v. Brown, 4 Vet. 
App. 115, 120 (1993).

In this case, the record reflects that in March 1999, the 
United States Army Reserve Personnel Center certified that 
the appellant had no qualifying active military service or 
that evidence submitted was insufficient.  The record shows 
that the RO requests for verification contained search 
information as provided by the appellant.  Therefore, the 
Board finds the RO adequately assisted the appellant, and 
that an additional request for verification of service is not 
warranted.  See Sarmiento v. Brown, 7 Vet. App. 80 (1994).

In support of his claim, the appellant submitted written 
statements, an Affidavit for Philippine Army Personnel signed 
and dated in May 1947, and he testified before the 
undersigned member of the Board at the RO.  The affidavit 
reflects the report of the appellant's service as a civilian 
guerrilla and the award of the Philippine Liberation Ribbon.  
In June 2001, the appellant testified that he enlisted in the 
Army in August 1942 and was discharged in May 1947, and that 
he suffers from various illnesses as a result of his service.  
The Board notes, however, that the additional evidence is not 
probative of service in the United States Armed Forces.  
Therefore, the Board finds that evidence submitted in support 
of the claim, including personal hearing testimony, is not 
evidence which VA may accept as verification of service.  In 
fact, VA is specifically prohibited from finding verified 
service based upon such evidence.  See Duro, 2 Vet. App. at, 
532.

Inasmuch as the service department's verification of the 
appellant's service is binding on VA, the Board concludes 
that the appellant is not considered a "veteran" for 
purposes of entitlement to VA benefits and has not attained 
status as a valid claimant.  Therefore, the appellant's claim 
for entitlement to VA benefits must be denied as a matter of 
law.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

The appellant's proper remedy, if any, regarding service 
verification is an application to the Board for Correction of 
Military Records.  Cahall v. Brown, 7 Vet. App. 232, 237 
(1994).


ORDER

Basic eligibility for VA benefits is denied



		
	D. C. Spickler
	Member, Board of Veterans' Appeals



 

